Case 3:17-cv-00795-MMH-MCR Document 91 Filed 10/28/19 Page 1 of 13 PageID 866



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION




 ROBERT D. KORNAGAY,

                     Plaintiff,
 v.
                                                          Case No. 3:17-cv-795-J-34MCR
 OFFICER T. DIEDEMAN,
 SERGEANT J. WILBURN, and
 INSPECTOR PETER LINDBOE,

                     Defendants.


                                          ORDER

                                         I. Status

       Plaintiff Robert D. Kornagay, an inmate of the Florida penal system, initiated this

 action on July 12, 2017, by filing a pro se Civil Rights Complaint (Doc. 1). Kornagay, with

 the benefit of counsel, filed an Amended Complaint (AC; Doc. 44) on February 20, 2019.

 In the AC, Kornagay asserts claims pursuant to 42 U.S.C. ' 1983 against Defendants

 Thomas Diedeman, Jeremy Wilburn, and Inspector Peter Lindboe. He states that

 Defendants Diedeman and Wilburn violated his Eighth Amendment right when they failed

 to protect him from inmate assaults on February 4, 2017, at Columbia Correctional

 Institution (CCI). Additionally, he asserts that Defendants Diedeman, Wilburn, and

 Lindboe conspired to deprive him of his federal constitutional rights. As relief, Kornagay

 seeks compensatory, punitive and nominal damages as well as reasonable attorney’s

 fees and costs.
Case 3:17-cv-00795-MMH-MCR Document 91 Filed 10/28/19 Page 2 of 13 PageID 867



        This matter is before the Court on Defendant Lindboe’s Motion to Dismiss Plaintiff’s

 Complaint (Motion; Doc. 65). He submitted exhibits in support of the Motion. See Def.

 Exs., Docs. 65-1 through 65-2.1 The Court advised Kornagay that granting a motion to

 dismiss would be an adjudication of the case that could foreclose subsequent litigation

 on the matter and gave him an opportunity to respond. See Order (Doc. 5). Kornagay

 filed a response in opposition to the Motion. See Response to Defendant Lindboe’s

 Motion to Dismiss (Response; Doc. 66). Thus, Defendant’s Motion is ripe for review.

                                  II. Plaintiff’s Allegations2

        Kornagay asserts that Diedeman and Wilburn failed to protect him when they (1)

 exposed him to inmates Avants and Daniels’ attacks without any effort to help or call for

 backup; (2) permitted Avants and Daniels to “freely” enter and exit the wing during the

 attack; (3) “groomed” Avants to do “illicit favors” for officers, and permitted him to “move

 freely” and enter the officers’ station; (4) failed to do “cell checks or counts” for at least a

 two-hour period, thus “signaling” to inmates that they could do as they pleased; and (5)

 “popped” open cell doors at sites where Kornagay tried to hide, thus repeatedly exposing




        1
          The Court cites to the document and page numbers as assigned by the Court’s
 Electronic Case Filing System.
        2
          The AC is the operative pleading. In considering a motion to dismiss, the Court
 must accept all factual allegations in the AC as true, consider the allegations in the light
 most favorable to Plaintiff, and accept all reasonable inferences that can be drawn from
 such allegations. Miljkovic v. Shafritz and Dinkin, P.A., 791 F.3d 1291, 1297 (11th Cir.
 2015) (quotations and citations omitted). As such, the recited facts are drawn from the
 AC and may differ from those that ultimately can be proved. Additionally, because this
 matter is before the Court on a motion to dismiss filed by Lindboe, the Court’s recitation
 of the facts will focus on Kornagay’s allegations as to Defendant Lindboe.
                                               2
Case 3:17-cv-00795-MMH-MCR Document 91 Filed 10/28/19 Page 3 of 13 PageID 868



 him to his “armed attackers.” AC at 7. As to the underlying facts, Kornagay states that

 inmates Avants and Daniels, who were armed with homemade knives, attacked him on

 February 4, 2017. See id. at 2. He maintains that Defendants Diedeman and Wilburn

 “watched and cheered” the fight from the officers’ station, and neither called for back-up

 assistance nor ordered the assailants to disarm and surrender. See id. at 2-3.

        Next, Kornagay asserts that Defendants Diedeman, Wilburn, and Lindboe

 conspired when they agreed to (1) aid each other in committing and concealing wrongful

 acts; (2) coordinate and facilitate the attacks on Kornagay; (3) destroy evidence of

 Diedeman’s extortion efforts; (4) not intervene in officers and inmates’ harmful acts

 towards him; (5) delay the disclosure of pertinent facts to investigators; and (6) hide,

 destroy, and alter evidence. Id. at 7-8. According to Kornagay, Sergeant Lunsford

 reviewed the dormitory’s surveillance video on February 4th and observed Kornagay,

 Avants, and Daniels in a physical altercation. See id. at 4. He avers that the incident was

 reported to the Office of the Inspector General and assigned to Defendant Lindboe on

 February 6th. See id. Kornagay states that he called the TIPS line on February 27th and

 asked for review of the video recording. See id. at 3. He asserts that the case was

 “upgraded” to a criminal investigation on March 2, 2017. See id. at 4. According to

 Kornagay, Lindboe described in his “report” what had transpired among the inmates and

 reported that “due to size limitations the video could not be loaded into IGIIS but []a copy

 will be maintained in the case file with another copy sent to the Regional Evidence Control

 Area.” Id. at 4-5. He avers that Lindboe noted there were administrative violations, such

 as lack of security checks and counts. See id. at 5. Kornagay maintains that when

                                              3
Case 3:17-cv-00795-MMH-MCR Document 91 Filed 10/28/19 Page 4 of 13 PageID 869



 Inspector Jason Vann took over Lindboe’s investigation on August 14, 2017, the video

 recording had disappeared. See id. He asserts that Lindboe destroyed the video

 recording and conspired with Diedeman and Avants to cover up Diedeman’s extortion

 and failure to protect. See id.

                              III. Motion to Dismiss Standard

        In ruling on a motion to dismiss, the Court must accept the factual allegations set

 forth in the complaint as true. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009);

 Swierkiewicz v. Sorema N.A., 534 U.S. 506, 508 n.1 (2002); see also Lotierzo v. Woman’s

 World Med. Ctr., Inc., 278 F.3d 1180, 1182 (11th Cir. 2002). In addition, all reasonable

 inferences should be drawn in favor of the plaintiff. See Randall v. Scott, 610 F.3d 701,

 705 (11th Cir. 2010). Nonetheless, the plaintiff must still meet some minimal pleading

 requirements. Jackson v. Bellsouth Telecomm., 372 F.3d 1250, 1262 63 (11th Cir. 2004)

 (citations omitted). Indeed, while “[s]pecific facts are not necessary[,]” the complaint

 should “‘give the defendant fair notice of what the . . . claim is and the grounds upon which

 it rests.’” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (per curiam) (quoting Bell Atlantic

 Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Further, the plaintiff must allege “enough

 facts to state a claim that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim has

 facial plausibility when the pleaded factual content allows the court to draw the reasonable

 inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678

 (citing Twombly, 550 U.S. at 556).

        A “plaintiff’s obligation to provide the grounds of his entitlement to relief requires

 more than labels and conclusions, and a formulaic recitation of the elements of a cause

                                              4
Case 3:17-cv-00795-MMH-MCR Document 91 Filed 10/28/19 Page 5 of 13 PageID 870



 of action will not do[.]” Twombly, 550 U.S. at 555 (internal quotations omitted); see also

 Jackson, 372 F.3d at 1262 (explaining that “conclusory allegations, unwarranted

 deductions of facts or legal conclusions masquerading as facts will not prevent dismissal”)

 (internal citation and quotations omitted). Indeed, “the tenet that a court must accept as

 true all of the allegations contained in a complaint is inapplicable to legal conclusions[,]”

 which simply “are not entitled to [an] assumption of truth.” Iqbal, 556 U.S. at 678, 680.

 Thus, in ruling on a motion to dismiss, the Court must determine whether the complaint

 contains “sufficient factual matter, accepted as true, to ‘state a claim to relief that is

 plausible on its face[.]’” Id. at 678 (quoting Twombly, 550 U.S. at 570). And, while “[p]ro

 se pleadings are held to a less stringent standard than pleadings drafted by attorneys and

 will, therefore, be liberally construed,” Tannenbaum v. United States, 148 F.3d 1262,

 1263 (11th Cir. 1998), “‘this leniency does not give the court a license to serve as de facto

 counsel for a party or to rewrite an otherwise deficient pleading in order to sustain an

 action.’” Alford v. Consol. Gov’t of Columbus, Ga., 438 F. App’x 837, 839 (11th Cir. 2011)3

 (quoting GJR Invs., Inc. v. Cty. of Escambia, Fla., 132 F.3d 1359, 1369 (11th Cir. 1998)

 (internal citation omitted), overruled in part on other grounds as recognized in Randall,

 610 F.3d at 706).




        3
          “Although an unpublished opinion is not binding . . . , it is persuasive authority.”
 United States v. Futrell, 209 F.3d 1286, 1289 (11th Cir. 2000) (per curiam); see generally
 Fed. R. App. P. 32.1; 11th Cir. R. 36-2 (“Unpublished opinions are not considered binding
 precedent, but they may be cited as persuasive authority.”).
                                              5
Case 3:17-cv-00795-MMH-MCR Document 91 Filed 10/28/19 Page 6 of 13 PageID 871



                             IV. Summary of the Arguments

        In the Motion, Defendant Lindboe requests dismissal of Kornagay’s claims against

 him because Kornagay failed to exhaust his administrative remedies, as required by the

 Prison Litigation Reform Act (PLRA), before filing the instant 42 U.S.C. § 1983 lawsuit.

 See Motion at 2-7. In his Response, Kornagay asserts that he “fully exhausted” his

 administrative remedies prior to filing the lawsuit. Response at 4.

                       V. Exhaustion of Administrative Remedies

                                   A. PLRA Exhaustion

        The PLRA requires an inmate wishing to challenge prison conditions to first

 exhaust all available administrative remedies before filing an action under 42 U.S.C. §

 1983. See 42 U.S.C. § 1997e(a). Nevertheless, a prisoner such as Kornagay is not

 required to plead exhaustion. See Jones v. Bock, 549 U.S. 199, 216 (2007). Instead, the

 United States Supreme Court has recognized “failure to exhaust is an affirmative defense

 under the PLRA[.]” Id. Notably, exhaustion of available administrative remedies is “a

 precondition to an adjudication on the merits” and is mandatory under the PLRA. Bryant

 v. Rich, 530 F.3d 1368, 1374 (11th Cir. 2008). Not only is there an exhaustion

 requirement, “the PLRA exhaustion requirement requires proper exhaustion.” Woodford

 v. Ngo, 548 U.S. 81, 93 (2006).

               Because exhaustion requirements are designed to deal with
               parties who do not want to exhaust, administrative law creates
               an incentive for these parties to do what they would otherwise
               prefer not to do, namely, to give the agency a fair and full
               opportunity to adjudicate their claims. Administrative law does
               this by requiring proper exhaustion of administrative
               remedies, which “means using all steps that the agency holds

                                              6
Case 3:17-cv-00795-MMH-MCR Document 91 Filed 10/28/19 Page 7 of 13 PageID 872



                out, and doing so properly (so that the agency addresses the
                issues on the merits).” Pozo,[4] 286 F.3d, at 1024. . . .

 Woodford, 548 U.S. at 90. And, “[p]roper exhaustion demands compliance with an

 agency’s deadlines and other critical procedural rules . . . .” Id. As such, the United States

 Supreme Court has emphasized:

                Courts may not engraft an unwritten “special circumstances”
                exception onto the PLRA’s exhaustion requirement. The only
                limit to § 1997e(a)’s mandate is the one baked into its text: An
                inmate need exhaust only such administrative remedies as
                are “available.”

 Ross v. Blake, 136 S.Ct. 1850, 1862 (2016).

        The determination of whether an inmate exhausted his available administrative

 remedies prior to filing a cause of action in federal court is a matter of abatement and

 should be raised in a motion to dismiss or be treated as such if raised in a summary

 judgment motion. Bryant, 530 F.3d at 1374-75 (citation omitted). The Eleventh Circuit has

 explained the two-step process that the Court must employ when examining the issue of

 exhaustion of administrative remedies.

                After a prisoner has exhausted the grievance procedures, he
                may file suit under § 1983. In response to a prisoner suit,
                defendants may bring a motion to dismiss and raise as a
                defense the prisoner’s failure to exhaust these administrative
                remedies. See Turner, 541 F.3d at 1081.[ 5 ] In Turner v.
                Burnside we established a two-step process for resolving
                motions to dismiss prisoner lawsuits for failure to exhaust. 541
                F.3d at 1082. First, district courts look to the factual
                allegations in the motion to dismiss and those in the prisoner’s
                response and accept the prisoner’s view of the facts as true.


        4
            Pozo v. McCaughtry, 286 F.3d 1022 (7th Cir. 2002).
        5
            Turner v. Burnside, 541 F.3d 1077, 1084 (11th Cir. 2008).
                                              7
Case 3:17-cv-00795-MMH-MCR Document 91 Filed 10/28/19 Page 8 of 13 PageID 873



              The court should dismiss if the facts as stated by the prisoner
              show a failure to exhaust. Id. Second, if dismissal is not
              warranted on the prisoner’s view of the facts, the court makes
              specific findings to resolve disputes of fact, and should
              dismiss if, based on those findings, defendants have shown a
              failure to exhaust. Id. at 1082-83; see also id. at 1082
              (explaining that defendants bear the burden of showing a
              failure to exhaust).

 Whatley v. Warden, Ware State Prison, 802 F.3d 1205, 1209 (11th Cir. 2015); see Pavao

 v. Sims, 679 F. App'x 819, 823-24 (11th Cir. 2017) (per curiam).

                       B. Florida’s Prison Grievance Procedure

       State law “determines what steps are required to exhaust.” Dimanche v. Brown,

 783 F.3d 1204, 1207 (11th Cir. 2015); see also Jones, 549 U.S. at 218 (stating that “it is

 the prison’s requirements, and not the PLRA, that define the boundaries of proper

 exhaustion”). The Florida Department of Corrections (FDOC) provides an internal

 grievance procedure for its inmates. See FLA. ADMIN. CODE r. 33-103.001 through 33-

 103.018. Generally, to properly exhaust administrative remedies, a prisoner must

 complete a three-step sequential process. First, an inmate must submit an informal

 grievance to a designated staff member at the institutional level. See FLA. ADMIN. CODE

 r. 33 103.005. If the issue is not resolved, the inmate must submit a formal grievance at

 the institutional level. See FLA. ADMIN. CODE r. 33 103.006. If the matter is not resolved

 at the institutional level, the inmate must file an appeal to the Office of the FDOC

 Secretary. See FLA. ADMIN. CODE r. 33 103.007. However, under specified

 circumstances, an inmate can bypass the informal-grievance stage and start with a formal

 grievance at the institutional level. See FLA. ADMIN. CODE r. 33 103.005(1); 33-


                                             8
Case 3:17-cv-00795-MMH-MCR Document 91 Filed 10/28/19 Page 9 of 13 PageID 874



 103.006(3). Or, an inmate can completely bypass the institutional level and proceed

 directly to the Office of the FDOC Secretary by filing a “direct grievance.” See FLA.

 ADMIN. CODE r. 33 103.007(3). Emergency grievances and grievances of reprisal are

 types of “direct grievances” that may be filed with the Office of the Secretary. See FLA.

 ADMIN. CODE r. 33 103.007(3)(a).

                            C. Kornagay’s Exhaustion Efforts

        As to the initial step in the two-part process for deciding motions to dismiss for

 failure to exhaust under the PLRA, the Eleventh Circuit has instructed:

               Deciding a motion to dismiss for failure to exhaust proceeds
               in two steps: first, looking to the defendant’s motion and the
               plaintiff’s response, the court assesses whether dismissal is
               proper even under the plaintiff’s version of the facts; and
               second, if dismissal is inappropriate under the plaintiff’s
               version of the facts, the court makes “specific findings in order
               to resolve the disputed factual issues related to exhaustion.”
               Turner v. Burnside, 541 F.3d 1077, 1082 (11th Cir. 2008). The
               burden is on the defendant to show a failure to exhaust. Id.

 Arias v. Perez, 758 F. App’x 878, 880 (11th Cir. 2019) (per curiam).

        Defendant Lindboe maintains that Kornagay failed to properly exhaust his

 administrative remedies as to deliberate indifference and conspiracy claims against him

 before filing the instant § 1983 lawsuit. See Motion 2-7. He states that Kornagay “filed no

 informal, formal, or appeal grievances related to any allegations against Defendant

 Lindboe, any allegations of a conspiracy . . . involving Defendant Lindboe, or any

 allegations regarding the alleged destruction of the video recording of the events of

 February 4, 2017.” Id. at 7. In support of his position, Lindboe refers to the Declarations

 of Kathleen McClay and Lawanda Sanders. See Def. Exs., Docs. 65-1, Declaration of

                                              9
Case 3:17-cv-00795-MMH-MCR Document 91 Filed 10/28/19 Page 10 of 13 PageID 875



 Kathleen McClay (McClay Declaration); 65-2, Declaration of Lawanda Sanders (Sanders

 Declaration). In his Response, Kornagay asserts that he exhausted his administrative

 remedies before filing the lawsuit. See Response at 3-4. He states, in pertinent part:

                       Defendant commits the error of thinking that
               exhaustion of remedies is a discrete process as to each and
               every defendant. That is not the case. Defendant Lindboe
               contends that Plaintiff must file a separate lawsuit as to him
               because he was not named, nor was his role known to Plaintiff
               when the lawsuit was originally filed on July 12, 2017. This,
               Plaintiff is more than willing to do if need be but Lindboe’s
               contention is not the law. A lawsuit can evolve through the
               ongoing lawless conduct of a group of defendants over time.
               The Department of Corrections’ grievance process is meant
               to put the Department on notice, not to exhaustively lay out
               causes of action or to name every possible past or future
               contributor to the evolving injustice and injury.

 Id. at 3 (footnote omitted). According to Kornagay, the video recordings “mysteriously

 turn[ed] up missing” when Inspector Vann took over the investigation on August 14, 2017.

 Id. at 5. He maintains that “[t]he law is still spelled out in Jones v. Bock, 549 U.S. 199,

 217 (2007) (nothing in the [PLRA] statute imposes a name all defendants’ requirement).”

 Response at 4 (footnote and internal quotations omitted). Accepting Kornagay’s view of

 the facts as true, a dismissal of the claims against Defendant Lindboe for lack of

 exhaustion is not warranted at the first step. Thus, the Court proceeds to the second step

 in the two-part process where the Court considers Defendant Lindboe’s arguments

 regarding exhaustion and makes findings of fact.

        In Arias v. Perez, the Eleventh Circuit held that a state inmate failed to exhaust his

 administrative remedies for his failure-to-protect claim against a corrections officer, and

 thus the PLRA precluded his § 1983 lawsuit against the officer because the inmate’s

                                              10
Case 3:17-cv-00795-MMH-MCR Document 91 Filed 10/28/19 Page 11 of 13 PageID 876



 administrative grievances addressed a separate claim (transfer to a protective

 management unit) and did not address his failure-to-protect assertions. The Court stated,

 in pertinent part:

                We agree that [plaintiff] failed to exhaust his failure-to-protect
                claim against [defendant]. A prisoner must exhaust each claim
                that he seeks to present in court. See Jones, 549 U.S. at 219-
                20, 127 S.Ct. 910 (“All agree that no unexhausted claim may
                be considered.”) The claim that [plaintiff] suffered an Eighth
                Amendment violation when [defendant] failed to protect him is
                distinct from the claim that he should be transferred to a
                protective management unit. [Plaintiff]’s filings addressed the
                latter—indeed, he ultimately received precisely the relief that
                he requested—but not the former. It would subvert the PLRA’s
                purpose of granting prison authorities “time and opportunity to
                address complaints internally before allowing the initiation of
                a federal case,” Porter,[6] 534 U.S. at 525, 122 S.Ct. 983, if a
                prison could grant all the relief a prisoner asked for and yet
                still find itself subject to suit.

                Our decision in Parzyck v. Prison Health Services, Inc., 627
                F.3d 1215 (11th Cir. 2010), is not to the contrary. There, we
                explained that “[n]othing in the FDOC’s grievance procedures
                requires inmates to file new grievances addressing every
                subsequent act by a prison official that contributes to the
                continuation of a problem already raised in an earlier
                grievance.” Id. at 1219. Here, [plaintiff]’s injuries were not
                simply “the continuation of a problem already raised”; they
                were a separate, even if related, problem. None of [plaintiff]’s
                grievances pursued a claim against [defendant] for failing to
                protect him, as distinct from requesting protection itself.

 Arias, 758 F. App’x at 882.

        Understandably, Kornagay asserts that he was not aware of the facts underlying

 his claims against Lindboe when he initiated the instant action, and that his claims against



        6
            Porter v. Nussle, 534 U.S. 516 (2002).

                                               11
Case 3:17-cv-00795-MMH-MCR Document 91 Filed 10/28/19 Page 12 of 13 PageID 877



 Lindboe evolved over the course of the litigation. See Response at 3-5. Nevertheless, a

 prisoner must exhaust each claim that he seeks to present in court prior to initiating a

 lawsuit. See Jones, 549 U.S. at 219. The Court finds that Kornagay’s deliberate

 indifference and conspiracy claims against Lindboe are not simply a continuation of a

 problem that Kornagay had already raised in earlier grievances. Instead, Kornagay’s

 claims against Lindboe are separate and distinct from his claims against Defendants

 Diedeman and Wilburn and arise from separate acts committed later in time. Kornagay’s

 initial grievance of the alleged failure to protect could not have put prison authorities on

 notice of a distinct violation by a different person that had not even occurred yet.7 As

 such, the PLRA requires that Kornagay exhaust his claims against Lindboe before filing

 a lawsuit in federal court.8 Thus, Defendant Lindboe’s Motion is due to be granted.




        7
         See Order (Doc. 29) (finding that Kornagay “sufficiently exhausted” his claims
 against Defendants Diedeman and Wilburn and denying Defendants’ requests for
 dismissal based on exhaustion).
        8
          Kornagay’s assertion that the McClay and Sanders Declarations “are without
 effect” because neither FDOC employee claims to be a records custodian, Response at
 7, is unavailing. See Fed. R. Civ. P. 56(c)(4) (“An affidavit or declaration used to support
 or oppose a motion must be made on personal knowledge, set out facts that would be
 admissible in evidence, and show that the affiant or declarant is competent to testify on
 the matter stated.”).
                                             12
Case 3:17-cv-00795-MMH-MCR Document 91 Filed 10/28/19 Page 13 of 13 PageID 878



        Therefore, it is now

        ORDERED:

        1. Defendant Lindboe’s Motion to Dismiss Plaintiff’s Complaint (Doc. 65) is

 GRANTED, and Kornagay’s claims against Lindboe are dismissed without prejudice to

 his right to initiate a new civil rights case, if he elects to do so, after he has exhausted his

 administrative remedies.

         2. The Clerk shall terminate Inspector Peter Lindboe as a Defendant in the case.

        DONE AND ORDERED at Jacksonville, Florida, this 28th day of October, 2019.




 sc 10/28
 c:
 Counsel of Record




                                               13
